Citation Nr: 1759638	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  11-23 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for diabetes mellitus type II, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for diabetes mellitus type II, to include as due to exposure to herbicide agents and/or environmental exposures.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from March 1963 to April 1965.  The Veteran also had service in the Army Reserve from April 1965 to April 1969.  In addition, he was in the Merchant Marine from 1965 to 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a September 2014 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2015.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The issue of entitlement to service connection for diabetes mellitus type II, to include as due to exposure to herbicide agents and/or environmental exposures, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1.  In an April 2003 rating decision, the RO denied the Veteran's service connection claim for diabetes mellitus type II.  Although the Veteran filed a notice of disagreement in May 2003, and a statement of the case was issued in July 2004, he did not file a timely substantive appeal, no new and material evidence was received prior the expiration of the appeal period, and no relevant service department records have since been received.

2.  The evidence received since the April 2003 rating decision relates to unestablished facts and raises the reasonable possibility of substantiating the claim for entitlement to service connection for diabetes mellitus type II.


CONCLUSIONS OF LAW

2.  The April 2003 rating decision that denied the Veteran's service connection claim for diabetes mellitus type II is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

3.  The evidence received since the April 2003 rating decision is new and material, and the claim of entitlement to service connection for diabetes mellitus type II is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).  If the claimant files a timely notice of disagreement with the decision and the AOJ issues a statement of the case, a substantive appeal must be filed within 60 days from the date that the AOJ mails the statement of the case to the appellant, or within the remainder of the 1 year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

In this case, the Veteran's service connection claim for diabetes mellitus type II was initially denied in an April 2003 rating decision.  The RO stated that the disorder did not occur in, and was not caused by, the Veteran's active service.  The Veteran was notified of this decision and his appellate rights in an April 2003 letter.  After the Veteran submitted a timely notice of disagreement in May 2003, he was furnished with a statement of the case in July 2004.  However, the Veteran did not submit a timely substantive appeal in response to the statement of the case, and no further evidence was received prior to the expiration of the appeal period.  As a result, the April 2003 rating decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2017).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. at 117.

Notwithstanding the foregoing, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2017).  Such official service department records include, but are not limited to, records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name.  Such records do not include any records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provided sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

At the time of the July 2004 statement of the case, the evidence of record included the Veteran's statements, his service treatment records (STRs), his service personnel records concerning his Army service, personnel records related to his Merchant Marine service, records from the United States Public Health Service Hospital dated from October 1975 to August 1982, an October 1978 prescription note from Dr. P.; VA treatment records dated from May 1999 to January 2003, and a March 2003 VA examination report.

Prior to the July 2004 statement of the case, the Veteran indicated that his diabetes mellitus type II was related to the exposure to herbicide agents he received during his Merchant Marine service aboard ships in Vietnam, including the U.S.S. Alamo Victory, the American Planter, and the S.S. San Jose.  He also asserted that that the disorder was related to the weight he gained while serving on active duty in Korea.  See January 2004 Statement in Support of Claim.

In February 2003, the National Personnel Records Center (NPRC) stated that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  The Veteran's personnel records reflect that during his active duty service in the Army, he served in Korea from December 1963 to April 1965.  Service department records related to the Veteran's Merchant Marine service demonstrate that the Veteran served on ships that sailed to different ports in Vietnam between July 1966 and October 1969.  These ships included the S.S. Alamo Victory, the American Planter, the S.S. San Jose, and the S.S. American Oriole.

The Veteran's STRs show that no abnormalities related to diabetes were noted in his April 1963 enlistment examination.  The urinalysis was negative for sugar in the urine.  The Veteran also denied that he ever had experienced diabetes or sugar in the urine in the corresponding Report of Medical History and a dental service questionnaire dated in May 1963.  At the time of his enlistment, his weight was reported to be 167 pounds.  The Veteran's STRs are silent for any complaints or treatment related to diabetes.  By the time of his April 1965 separation examination, all categories in the clinical evaluation were marked as normal, including the endocrine system.  The urinalysis was still negative for sugar, and the Veteran's weight was noted to be 230 pounds.  The STRs contain two Reports of Medical History dated on April 23, 1965.  In one copy, the Veteran appeared to mark every category of choices in a column as yes; including sugar or albumin in urine and recent gain or loss of weight.  In the other copy of the report, the Veteran denied that he had these problems or any other relevant problems.  In both copies, the Veteran stated that his health was excellent, and the physician's summary reported that he had no current medical ailment.

After service, a December 1975 record from the United States Public Health Service Hospital stated that the Veteran had had borderline diabetes mellitus that was asymptomatic.  In April 1976, a record from this facility noted that the Veteran was doing well on a diabetic diet with no medication.  The impression noted that his diabetes mellitus was well-controlled without insulin.  In October 1978, a prescription note from Dr. P, a doctor at the United States Public Health Service Hospital, stated that the Veteran had diabetes mellitus.  The Veteran later reported in a December 1978 statement that he had been suffering from diabetes mellitus since service.  The subsequent VA treatment records reflect that the Veteran continued to suffer from diabetes mellitus.  The March 2003 VA examiner diagnosed the Veteran with diabetes mellitus type II with neuropathy.  In the report, the examiner noted that the onset age was 50 and the date of diagnosis was 1986.

The Board notes that since the July 2004 statement of the case, copies of personnel records were submitted by the Veteran in August 2015; and the NPRC reported that it sent the entire personnel file to the RO in June 2012.  However, it appears that these records were already associated with the claims file before the July 2004 statement of the case.  The RO received separation documents from the NPRC in April 2002; and pages from his personnel file showing his unit of assignment, awards, decorations, and official travel outside the United States in February 2003.  The April 2003 rating decision stated that the RO reviewed the Veteran's 201 personnel file; which is another term for his official military personnel file.  See NPRC Veterans Service Officer (VSO) - Official Military Personnel File Contents, National Archives at St. Louis (Dec. 18, 2017), https://www.archives.gov/st-louis/military-personnel/vso/official_military_personnel_file_contents.html.  In addition, the records submitted by the Veteran in August 2015 contain deck logs, identifications, and a Merchant Mariner Documentation System Sea Service Report related to the Veteran's Merchant Marine service.  However, these documents were already included in groups of documents that were received in August 2003, November 2003, and January 2004.  As a result, the Board finds that the provisions of 38 C.F.R. § 3.156(c) do not apply to these facts and the Veteran's claim should not be reconsidered on this basis.

The newly submitted evidence also includes a statements from the Veteran dated in July 2010 and December 2012.  In these statements, the Veteran indicated that his diabetes mellitus was related to environmental exposures he received in Korea, including cold temperatures.  He also stated that he was exposed to hepatitis and other unknown illnesses during his service in Korea, indicating that both the water and air contained hepatitis.  This theory of entitlement is new, and the credibility of the Veteran's assertions is presumed for purposes of an application to reopen the claim.  See Justus, 3 Vet. App. at 513.  The evidence relates to the previously unestablished fact of an in-service event or injury.  As explained further below, the Board also finds that the evidence raises a reasonable possibility of substantiating the claim as when it is considered with the other evidence of record, it trigger's VA's duty to assist by providing a medical opinion.  See Shade, 24 Vet. App. at 116; 38 C.F.R. § 3.159(c)(4).  Thus, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus type II, to include as due to exposure to herbicide agents, is reopened.


REMAND

As discussed above, one of the Veteran's theories of entitlement is that his diabetes mellitus type II is related to his exposure to herbicide agents during service, including his service in the Merchant Marine.  However, the Veteran's active duty service in Korea predated the period from April 1, 1968 to August 31, 1971 during which veterans may be presumed to have been exposed to herbicide agents if they served in or near the Korean DMZ.  38 C.F.R. § 3.307(a)(6)(iv).  The record also does not reflect that he served in the Republic of Vietnam during his active duty service in the Army.  See February 2003 NPRC Response.  In addition, members of the Merchant Marine are granted veteran status in only limited situations:  Those who served on blockships in support of Operation Mulberry, or those who had oceangoing service during the period of armed conflict from December 7, 1941 to August 15, 1945.  38 C.F.R. § 3.7; Pacheco v. West, 12 Vet. App. 36 (1998).  As noted, the Veteran's service in the Merchant Marine began much later than these events in 1965.  In the absence of veteran status, the events that occurred during his service in the Merchant Marine, including possible exposure to herbicide agents, cannot be a basis upon which to grant service connection.  See Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013).

Nevertheless, additional development should be conducted regarding the Veteran's claimed exposure to herbicide agents during his active duty service in the Army.  As the Veteran claims exposure to herbicide agents in Korea, and his service was not between April 1, 1968 and August 31, 1971, the AOJ should attempt to send a request to the Joint Service Records Research Center (JSRRC) for verification of his exposure to herbicide agents.  See VA Adjudication Manual, M21-1; IV.ii.1.H.4.c.

In addition, the record reflects that the Veteran served in the Army Reserve after his discharge from the Army until April 1969.  The personnel records show that he had a period of active duty or active duty for training (ACDUTRA) from July 16, 1966 to July 30, 1966.  However, it is unclear whether he had any additional periods of active duty, ACDUTRA, or inactive duty for training (INACDUTRA) during his Army Reserve service.  Upon remand, the AOJ should make efforts to verify period of active duty, ACDUTRA, or INACDUTRA performed by the Veteran while serving in the Army Reserve.

The Board also notes that there may be outstanding STRs from the Veteran's Merchant Marine service.  Although deck locks and other personnel records from this period of service are associated with the claims file, no STRs have been obtained.  Given that the Veteran's records from the United States Public Health Service Hospital contain references to diabetes as early as 1975, it appears that these records, if available, could be relevant to the Veteran's claim.  Thus, the AOJ should attempt to obtain these records upon remand.

Finally, the Board finds that the Veteran should be provided with a new VA examination and medical opinion related to his claim.  Although the Veteran was previously afforded a VA examination in March 2003, the examiner did not provide a medical opinion regarding the etiology of the Veteran's diagnosed diabetes mellitus type II.  Moreover, it appears that the history recorded in the March 2003 VA examination regarding the onset and diagnosis date of his diabetes mellitus is incorrect in light his treatment records from the United Public Health Service Hospital.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As previously discussed, the Veteran contends that this disorder is related to his active duty service, including the weight he gained as well as the environmental exposures he received.  As the Board is unable to reach a conclusion on this issue with the evidence currently of record, a VA examination and medical opinion should be obtained on remand.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his diabetes mellitus type II.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Central Alabama Veterans Health Care System dated since June 2010.

2.  The AOJ should send a request to the JSRRC for verification of the Veteran's exposure to herbicides in Korea.  

If the claim and available records do not provide sufficient details of the Veteran's Korean DMZ service, send a subsequent development letter to the Veteran and allow 30 days for a response.

If the Veteran fails to provide sufficient information to complete a JSRRC request, refer the claim to the JSRRC coordinator to complete a formal finding as discussed in M21-1. Part IV, Subpart ii, 1.H.1.m-o.

3.  The AOJ should contact all appropriate resources to verify the specific dates when the Veteran was on active duty, ACDUTRA, and/or INACDUTRA during his Army and Army Reserve service.  Document for the claims file what repositories were contacted and why.  If necessary, the Veteran should be requested to provide any assistance in obtaining this clarifying information.  All verified dates of service and all responses received should be documented in the claims file.  Records concerning service merely denoting the amounts of points he obtained, including cumulatively, are not helpful in this regard insofar as determining exactly when the Veteran was on active duty, ACDUTRA, and INACDUTRA.

Attach a memorandum to the claims file that delineates the Veteran's verified periods of active duty, ACDUTRA, and INACDUTRA. 

4.  The AOJ should conduct all development necessary to obtain service treatment records from the Veteran's period of service in the Merchant Marine from 1965 to 1987.

5.  After the preceding development in paragraphs 1, 2, 3, and 4 is completed, schedule a VA examination to determine the nature and etiology of any diabetes mellitus type II that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must elicit a full history from the Veteran regarding his diabetes mellitus type II.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for al opinions based on specific facts of the case as well as relevant medical principles is needed.

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First the examiner should state whether the Veteran currently has diabetes mellitus type II.  If not, the examiner should address the prior diagnoses of record.

If diabetes mellitus type II is identified, the examiner should provide an opinion as to the following questions:

(a) For any verified periods of active duty service and/or ACDUTRA, is it at least as likely as not (a 50 percent or greater probability) that the diabetes mellitus type II was incurred in or is otherwise related to these periods?

(b) For any verified periods of INACDUTRA, is it at least as likely as not (a 50 percent or greater probability) that the diabetes mellitus type II was related to an injury incurred therein?

Regardless of the conclusions reached, the examiner should address the following:  (1) the records from the United States Public Health Service Hospital stating that the Veteran had borderline diabetes mellitus in December 1975, and diabetes mellitus that was well-controlled in April 1976; (2) the Veteran's December 1978 statement that he had been suffering from diabetes mellitus since service; (3) the October 1978 note from Dr. P. stating that the Veteran had diabetes mellitus; (4) the Veteran's contention that his diabetes mellitus type II is related to the weight he gained during his active duty service from March 1963 to April 1965; (5) the Veteran's statements dated in July 2010 and December 2012 in which he indicated that his diabetes mellitus type II is related to environmental exposures he received in Korea while on active duty, including cold temperatures, poor water quality, and exposure to hepatitis and unknown illnesses; and (6) if the Veteran's exposure to herbicides is verified, the examiner should also address whether the diabetes mellitus type II is directly related this exposure.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


